MINISTÉRIO DO AMBIENTE E DA TRANSIÇÃO ENERGÉTICA
DIREÇÃO-GERAL DE ENERGIA E GEOLOGIA

CONTRATO PARA ATRIBUIÇÃO DA CONCESSÃO DE EXPLORAÇÃO

DE DEPÓSITOS MINERAIS DE QUARTZO, COM O NÚMERO DE
CADASTRO C-154 E COM A DENOMINAÇÃO “REBOROSA”, NUMA
ÁREA SITUADA NO CONCELHO DE CARRAZEDA DE ANSIÃES, À

QUARPOR, MINAS E MINERAIS, S.A.

DATA: 28 de março de 2019, -.............. nessa one nnencacenemcecarencacancacsoeacecaremosononnenansaneanem
LOCAL: Direção-Geral de Energia e Geologia, doravante designada por DGEG, sita na Avenida 5 de
Outubro, n.º 208 (Edifício Santa Maria), 1069-203 Lisboa. --=---.=......200002000ecencecesenceconcacesescanessacensemenoem
PRIMEIRO OUTORGANTE: Estado Português, representado pela Senhora Doutora Maria Cristina Vieira
Lourenço, Subdiretora-Geral da DGEG, em substituição do Diretor-Geral de Energia e Geologia, ao abrigo
do n.º 1 do Despacho n.º 1925/2019, publicado no Diário da República, 2.º Série, n.º 40, de 26 de fevereiro
de 2019, no exercício das competências subdelegadas pelo Secretário de Estado da Energia, nos termos
da alínea a) do n.º 1.2. do Despacho n.º 1106/2019, publicado no Diário da República, 2.º Série, n.º 22, de

31 de janeiro de 2019, doravante designado por CONCEDENTE. - e

SEGUNDA OUTORGANTE: QUARPOR, Minas e Minerais, S.A., com sede no Lugar da Coelha - Amedo,
5140-011 Carrazeda de Ansiães, com o Número de Identificação de Pessoa Coletiva 503 898 767,
representada pela Senhora Maria da Conceição Martins Dias, identificada pelo Número de Identificação
Fiscal), na qualidade da respetiva Presidente do Conselho de Administração, conforme
Certidão Permanente (código de acesso 3 doravante designada por CONCESSIONÁRIA.
OFICIAL PÚBLICO: Jorge Reis Paredes, técnico superior da DGEG, que verificou a identidade, qualidade

e poderes da representante da CONCESSIONÁRIA mediante a análise dos referidos documentos
apresentados para a celebração do contrato de concessão identificado em epigrafe, doravante designado
por CONTRATO. --

De boa fé e de forma livre e esclarecida é mutuamente aceite e reciprocamente acordado o CONTRATO,
que se rege pelo que em seguida se dispõe: ----...........es-..sseecenscameeoseoosenassasseaaassasosserssesaseacoseecaero =
comerem e CLÁUSULA PRIMEIRA e nome eoocaseeanteeecessemenaoammeeamme
mesmo (OBJETO DO CONTRATO) -- mam
1. Ao abrigo dos artigos 13.º e 26.º da Lei n.º 54/2015, de 22 de junho e dos artigos 16.º e 21.º do Decreto-
Lei n.º 88/90, de 16 de março, e, subsidiariamente, dos artigos 278.º e seguintes do Código dos
Contratos Públicos, aprovado pelo Decreto-Lei n.º 18/2008, de 29 de janeiro, na sua atual redação, é
atribuída à CONCESSIONÁRIA a concessão de exploração de depósitos minerais de quartzo, a que
corresponde o número de cadastro C-154 e a denominação de “Reborosa”, sitos na freguesia de
Amedo e Zedes, concelho de Carrazeda de Ansiães, distrito de Bragança, correspondendo-lhe uma
área de 99 hectares, 80 ares e 35 centiares, delimitada pela poligonal cujos vértices, em coordenadas
no sistema PT-TM 06/ETRS 89 (European Terrestrial Reference System 1989) são os seguintes: --------

amei (1) ces

cem 3 rseesonaanecereremcanmeermsosssemeeeees 87081,41 Bromeeeeesssacoeceseemmeesesonconeetasos 176851,280 eesmoeoo
DO 68557,925---..e220zzemeeeeessameeeeseemeeemm = N77464,657-=-em.moe
2. Os trabalhos a desenvolver ao abrigo do CONTRATO, em áreas sujeitas a servidões administrativas ou
outras restrições de utilidade pública, carecem das legais autorizações, licenças, aprovações ou
pareceres favoráveis das entidades com jurisdição nessas áreas, na medida em que o exercício dos
direitos conferidos pelo CONTRATO esteja proibido, restringido ou condicionado pela respetiva

legislação especial. ---..........ssc.asoacoeseseosacesosacassoeoosoressecoacososececoseraanacanonsensosacemmoconecensaneonanams rara
2

3. Às autorizações, licenças, aprovações ou pareceres favoráveis mencionados no número anterior,

deverão ser obtidos pela CONCESSIONÁRIA, ---="...... iu eeaatooomancosesecoseanem
cocmemmarmaseeeneanenssesecemmememmeememmeemmnmemee CLÁUSULA SEGUNDA ——
emmemmereme (DOCUMENTOS INSTRUTORES E ALTERAÇÕES CONTRATUAIS) —=-—. ...<—

1. Todos os documentos relacionados com audições efetuadas a outros organismos públicos, no âmbito
da instrução do pedido de atribuição de direitos, encontram-se arquivados no respetivo processo
administrativo existente na DGEG. -------.-..............senencnsosoceneo cacos oe carasoomsomtecacomansasanansenenoneno

2. Qualquer alteração que seja necessária efetuar ao CONTRATO, que constitua modificação das
respetivas cláusulas, será titulada por adenda ao mesmo, precedida de autorização ministerial, -----------

mecemmemeeaememeememmemee mom CLÁUSULA TERCEIRA — emma
eee amena (CAUÇÃO) — mae romeo peoeeemnmennncanea nacantsam eme

1. Nos termos do ponto VIII da alínea e) do artigo 21.º e para efeitos do artigo 61.º do Decreto-Lei n.º
88/90, a CONCESSIONÁRIA presta uma caução, sob a forma de garantia bancária autónoma,
automática e pagável à primeira solicitação, ou outra forma equivalente, nomeadamente depósito
bancário ou seguro-caução, na data da assinatura do CONTRATO, à ordem da DGEG, no montante de

€ 30.000 (trinta mil euros), cuja cópia consta em anexo ao CONTRATO, -

2. Em caso de insuficiência da mesma, a DGEG notificará a CONCESSIONÁRIA para prestar a caução
eventual a que se refere o artigo 62.º do Decreto-Lei n.º 88/90, indicando o respetivo montante. ---------
3. A(s) caução(ões) só será(ão) libertada(s) quando forem dadas por cumpridas todas as obrigações
legais e contratuais a que a CONCESSIONÁRIA se encontre vinculada, ---...-...-..ss..emoeseemocemmermamsocaos
4. A(s) caução(ões) reverterá(ão) para o CONCEDENTE em caso de rescisão do CONTRATO, nos
termos da Cláusula 12.º, «.-.ec..esoeocencosecenoacoanacecossasasanasonconeocacaseasataannostoaacanaseroeecosmmesmmemmencanaenm
5. O montante da caução tem por base uma componente fixa de € 30.000 (trinta mil euros), nos termos do
n.º 1 da presente cláusula e uma componente variável nos termos dos números seguintes. ----=--.-------.

6. A componente variável decorre do plano de recuperação apresentado. ------=........................ ano nn
7. Após a aprovação do primeiro programa de trabalhos previsto no n.º 1 do Cláusula 7.º, a DGEG
notificará a CONCESSIONÁRIA, no prazo de 45 (quarenta e cinco) dias, do valor devido para a
componente variável, calculado através da aplicação da seguinte fórmula; ----=.-..-+..-..sss.esmseesssssseeeas Es

e Caução recuperação = Ctrec — (Ctrec:Apl) x (Aplvg + Atpl) --.=---.»........ooosseeeeeosemememomo Re
Em que; ---...000.. 0. nceeerecocerercorasemeeommoosmseeemmasasonssssameserosanasaacanassacemnmareasraneamamananoss
o Apt Área do Plano de Lavra aprovado; --.--===""-=-".emec..esscsensaosenoos oeseseesencosemeomem -.

& Arpl: Área já recuperada dentro do Plano de Lavra; --.--e--.eseseceeeesreessssssssemssemeeso .

o Aplvg: Área do Plano de Lavra sem qualquer intervenção, definida mediante a
subtração à área do Plano de Lavra das áreas da escavação, das áreas já
recuperadas e em recuperação dentro do Plano de Lavra e da área dos anexos, caso
estes se encontrem dentro do Plano de Lavra; -------- Rosie Riad re

o Ctrec:; Custo total do projeto aprovado para a execução do plano de recuperação
paisagística, ----.---.m.eceecessemessssemsosenssnossmsscemesseasesesseses aaa ci Cp da E

8. Após a receção da notificação do montante referido no número anterior a CONCESSIONÁRIA tem um
prazo de 45 (quarenta e cinco) dias para apresentar o reforço da caução, ou para a prestação de
caução para a componente variável, sempre que o valor desta ultrapassar o valor da caução fixa
indicada no n.º 1 da presente cláusula. Nesta situação, o valor da caução para a componente variável a
ser prestado será a diferença entre o valor calculado de acordo com a fórmula constante do n.º 7 e a
caução fixa indicada no n.º 1.

9. Não são admitidos valores do custo unitário de recuperação inferior a € 1,0 (um euro) por mê e para o
caso de não orçamentação do projeto apresentado, de € 2,0 (dois euros) por mê, -.....-...-....m.um.oeema =

10.A caução deve ser reposta no montante indicado nos números anteriores, atendendo à componente
fixa e variável, no prazo de 30 (trinta) dias, sempre que por sua conta seja efetuado algum pagamento
devido ao CONCEDENTE. --—-=.-"==-".....semsosrescasessoescosensoseooaoo eesaptecesmrama

11.4 caução é revista trienalmente com a aprovação dos programas de trabalhos prevista na Cláusula 7.º.

emma eee CLÁUSULA QUARTA —memme

(PRAZO DA CONCESSÃO) =essseeesesm mma
1. A concessão de exploração é dada por um período inicial de 20 (vinte) anos, contados da data da
assinatura do CONTRATO. ---..............ncc.coenerooaecenoenoamoenoorcesoonasseconcencesoanormasnoonaoaacamemeononnnannanor a
2. O período mencionado no número anterior será prorrogado, por despacho ministerial, por prazo não
superior a 10 (dez) anos, desde que a CONCESSIONÁRIA tenha cumprido as obrigações legais e

contratuais a que se encontre vinculada e o requeira nos termos do número seguinte. ---.--.-.....seveze=e

3. O requerimento será apresentado na DGEG, até 6 (seis) meses antes do termo do prazo referido no n.º
1 da presente cláusula, devendo indicar o período de prorrogação pretendido e vir acompanhado dos
seguintes elementos. ----.=............nuun sono ones nono oioecenetceaoiooeoteottontan nois eoreoroecorcemcenomcacaasacacepesaeom

a) Relatório descrevendo a situação das reservas, bem como de eventuais alterações na economia
da exploração, nos métodos de extração e tratamento e na área demarcada; ------.=.................o..

b) Programa geral de trabalhos que se propõe realizar no período de prorrogação; ---+"........uzn-amancas

c) Outros elementos julgados necessários à apreciação do pedido, ------=-=.==............. ecc sesenesenceno

4. Atentos os princípios estabelecidos no n.º 2 da presente cláusula, poderá ser concedida nova
prorrogação que não exceda 10 (dez) anos, desde que requerida nos termos do número anterior. --------

un tememaemememmememesesmememememe CLÁUSULA QUINTA emeecmecoeeemememam em

“emmrmeereeeeeemenemmerenmenenenaneanesanacem (DIREITOS DA CONCESSIONÁRIA) ——.

Em virtude do CONTRATO, a CONCESSIONÁRIA fica investida nos direitos previstos na lei, inerentes à

respetiva condição de concessionária. -----=.............aosnoosono neo crereeoacececosonaeaenanannonaesemsanonsanacacaneooana

meneame remaranecem memo CLÁUSULA SEXTA aerea
coememeacamasaaeseananmessemcomamenaemnmena (OBRIGAÇÕES DA CONCESSIONÁRIA) =.

1. Para além das obrigações legais inerentes à respetiva qualidade, a CONCESSIONÁRIA obriga-se a; ----
a) Comunicar à DGEG, com a antecedência mínima de 60 (sessenta) dias, a data prevista para o

início dos trabalhos de exploração, que deverão ocorrer no prazo máximo de 6 (seis) meses após

a data de celebração do CONTRATO (cf. alinea a) do artigo 29.º da Lei 54/2015); ---e.eemaenoenmeo
b) Executar os trabalhos de exploração em conformidade com o Plano de Lavra respeitando as
condicionantes e os programas anuais ou trienais aprovados; -----=-=--=..........ssasesecossencenossosesoemms

e) Manter a DGEG informada de quaisquer modificações ao pacto social da CONCESSIONÁRIA,
incluindo a cedência ou transmissão de quotas, bem como da mudança de órgãos sociais, os

quais devem ser comunicados no prazo de 30 (trinta) dias após a sua realização; ---=--=------=--=--=--

d) Cumprir as instruções que lhe forem transmitidas pela DGEG no âmbito do CONTRATO. ------------

2. No âmbito da alínea a) do número anterior e caso não pretenda iniciar a exploração, a
CONCESSIONÁRIA deverá obter autorização para a suspensão de exploração nos termos legais, sob
pena da concessão ficar em situação de suspensão ilícita, ------...-..........-.easenaossessossonceneeossooencenseemo

3. A CONCESSIONÁRIA compromete-se a dar toda a colaboração na possível criação de complexos
industriais, de comprovada viabilidade económica, relacionados com a atividade, em condições justas e
de acordo com os objetivos de desenvolvimento nacional e regional, --...-.............sesseseseenosseosessomees

4. Se, no decurso dos trabalhos de exploração, forem detetadas ocorrências minerais, de reconhecido
valor económico, que não as abrangidas pelo CONTRATO, a CONCESSIONÁRIA obriga-se a informar

a DGEG, indicando também as medidas que se propõe adotar, em face das características da
ocorrência, tendo em vista o seu aproveitamento. -----=................n..o ns soaaooasosescosaosoacaenoaracnoncacacenems

cortonamearaee mom ereomsnacemneccomecaaenmoasaroncomes CLÁUSULA SÉTIMA -..scamemeesemm rm

cecoonesataamanonenvasemrmameneeememmnamenenaoan (PROGRAMAS DE TRABALHOS) -=-====-em.esesememamumscomeomiemeee
1. Para efeitos do disposto no artigo 28.º do Decreto-Lei n.º 88/90, os programas de exploração, que
poderão compreender um período trienal, deverão ser entregues, em duplicado (o original como
documento escrito, e a cópia em formato digital), até à data indicada no mesmo artigo, para aprovação

da DGEG, devendo o primeiro ser apresentado até 60 (sessenta) dias antes da data prevista para o

início dos trabalhos de exploração referida na alínea a) do n.º 1 da Cláusula 6.º. -- e.
2. O programa inicial deverá prever as atividades indispensáveis ao início da exploração e data prevista
para o arranque da produção, tendo em conta os prazos e condições estabelecidos na alinea a) do n.º

1 da Cláusula 6, respetivamente, --.........cosensoscsaseseoosamsesoceooseceacassanossstencassstanssecesemeeaaosaseooaeaneo
3, Os programas anuais ou trienais seguintes serão apresentados para aprovação da DGEG, até
indicada no artigo 28.º do Decreto-Lei n.º 88/90. ------.-.--........ cn snnacasoneaacanonocesoaracaanosnsanacanenacaavom
4. No prazo de 30 (trinta) dias, a DGEG comunicará à CONCESSIONÁRIA as alterações necessárias para
que os programas obtenham aprovação, devendo esta proceder a nova apresentação no decurso dos

15 (quinze) dias seguintes. -- = a

5. No caso de as alterações introduzidas nos termos do número anterior se encontrarem em conformidade
com as instruções da DGEG e a elas se limitarem, os planos consideram-se tacitamente aprovados. ----
6. No caso de a DGEG não se pronunciar no prazo de 45 (quarenta e cinco) dias a partir da data da
apresentação do programa anual ou trienal, este considerar-se-á tacitamente aprovado, desde que
compatível com o Plano de Lavra autorizado. ---.--——..............esn one nsnsesncanocaesecenso cite eorerasonacennaneana
7. O disposto nos n.ºs 4 a 6 da presente cláusula aplicar-se-á, igualmente, às modificações aos programas,
anuais e trienais que a CONCESSIONÁRIA venha a propor, entendendo-se que as alterações não

substanciais estão sujeitas a comunicação prévia. ---- =

8. A componente variável da caução será revista no âmbito da aprovação do programa de trabalhos nos

termos do n.º 11 da Cláusula 3.º. --

CLÁUSULA OITAVA =-=-cece ema osrasopaaniooentnsirenlantea

meme emma —e-» (ENCARGOS DE EXPLORAÇÃO) creme

1. Para além dos encargos tributários legais, a CONCESSIONÁRIA terá como encargo de exploração a
obrigação de pagar à DGEG, um dos seguintes encargos:

a) Encargo fixo, enquanto um encargo anual, obrigatório e não dependente de laboração da

exploração, no montante de € 3.750,00 (três mil setecentos e cinquenta euros). -----=-=-"==............=

b) Encargo variável, enquanto uma percentagem de 4% do Valor à Boca da Mina (VBM) dos

produtos mineiros ou concentrados expedidos ou utilizados calculado através da aplicação da

fórmula VBM = Quantidade expedida e/ou utilizada dos produtos mineiros no ano X Preço de

referência. --- a

2. O valor do encargo de exploração anual a pagar será sempre o maior dos dois encargos referidos no

CCE o
7” 8. Os preços de referência dos produtos mineiros ou concentrados referidos na alinea b) do n.º 1 da
presente cláusula são fixados pela DGEG em função do seu valor de mercado, sendo publicitados no
sítio eletrónico da DGEG.

4. Até ao final do mês de maio de cada ano, a CONCESSIONÁRIA deverá apresentar à DGEG, o valor
das quantidades expedidas e/ou utilizadas dos produtos mineiros relativas ao ano anterior e a título
meramente informativo, o cálculo do valor do encargo de exploração a que se refere o n.º 2 da
presente cláusula, acompanhado da respetiva fundamentação sobre os valores utilizados nos cálculos.

5. No caso de a concessão ser declarada na situação de suspensão ilícita, o valor do encargo anual é
igual ao dobro do fixado como obrigatório no n.º 1 da presente cláusula, sem prejuízo do seguimento
do procedimento de rescisão do contrato de concessão por parte do CONCEDENTE.

6. As normas a observar para a liquidação deste encargo, dentro dos preceitos legais, serão em devido
tempo indicadas pela DGEG à CONCESSIONÁRIA, ----..22..........2m2.emmecomeecsoocecemmereaseemessesessessessss =

7. Quando o entender justificado, o membro do Governo responsável pela área dos recursos geológicos
renunciará, total ou parcialmente, à percentagem referida no n.º 2 da presente cláusula, como
contribuição para garantia da laboração das minas em tempo de crise ou em face de outras
circunstâncias anormais que conduzam a nítida indisponibilidade financeira, provocada por insuficiência
de lucros ou por investimentos na exploração mineira.

8. Decorridos 5 (cinco) anos contados a partir da data da assinatura do CONTRATO, e,
subsequentemente, no fim de cada período de 5 (cinco) anos, poderá proceder-se à revisão do
encargo de exploração referido na presente cláusula de forma a obter a sua atualização, tendo em
conta, entre outros fatores relevantes, a evolução geral dos mercados e das cotações, os progressos
tecnológicos e os contratos ou condições vigentes para depósitos de características análogas. -----------

eme CLÁUSULA NONA

(RELATÓRIOS DE ATIVIDADE E CONFIDENCIALIDADE DOS ELEMENTOS) -

1. Em cumprimento do disposto no artigo 52.º do Decreto-Lei n.º 88/90, a CONCESSIONÁRIA obriga-se a
apresentar, em duplicado (o original como documento escrito, e 1 (uma) cópia em formato digital), na

DOG Comi e eee ana RR de a =
8

a) Um relatório de exploração, até ao fim do mês de março de cada ano, contendo a os

elementos que permitam avaliar a atividade desenvolvida no ano anterior, designadamente, o;
q

relativos à produção, indicando as quantidades expedidas e as mantidas em poder da

CONCESSIONÁRIA, as caracteristicas do minério extraído, os meios técnicos utilizados e

pessoal empregue;

b) Outros relatórios, análises e estudos eventualmente elaborados pela CONCESSIONÁRIA, ou por
entidades com quem contrate, com interesse para o melhor conhecimento do depósito mineral e
dos processos de exploração. -----.-...........ne.n.onnonnacesaono no es eaeoeomneoeeeoeamoecanscnsremenaaacanoeenos -

2. Os relatórios mencionados no número anterior incluirão peças desenhadas e os demais elementos que
permitam avaliar a atividade desenvolvida e os resultados obtidos. =-=-=-=-=.-=............. ane nons ossos noenroeno
3, Para efeitos do disposto no n.º 4 do artigo 52.º do Decreto-Lei n.º 88/90, entende-se que não constitui
violação do dever de confidencialidade a divulgação ou cedência de elementos fornecidos pela
CONCESSIONÁRIA em execução do disposto naquele artigo, quando realizadas no âmbito e em
ligação com; --...-.0...00ncrescenoosessmnosececoseoeeromessessmmosenoasscasoancassoasiioreoorenessncoroneanarenanenaniosananeaanao

a) O exercício das competências da DGEG ou do Laboratório Nacional de Energia e Geologia, em
matéria de elaboração de estatísticas e do serviço público de cartografia geológica; -------=--------....

b) À instrução de quaisquer processos relativos a ilícitos civis, de mera ordenação social ou penais ou
respeitantes à violação de regras de disciplina da atividade mineira, --=="..-sessessencesesmaescensasesonnens

4, Cessa o dever de confidencialidade relativamente a elementos de informação fornecidos nos termos da
presente cláusula, sempre que os mesmos respeitem a qualquer área em relação à qual o CONTRATO

deixe de produzir efeitos. -: a

CLÁUSULA DEGUIA === =

nn (CADUCIDADE) ——— —..... nn. sererecenaeeeomeememeemoneecem
1. O CONTRATO caduca no termo do período referido no n.º 1 da Cláusula 4.º ou, se concedida, no
termo do prazo do período da prorrogação, conforme disposto na alínea a) do artigo 22.º da Lei n.º

54/2015, e na alínea a) do artigo 12.º do Decreto-Lei n.º 88/90. «e-»-encneoseconsececanoesseasenasenasenoenemnsanom
7 ?. Sempre que se verifique algum facto suscetível de conduzir à extinção da CONCESSIONÁRIA, esta
dará disso conhecimento imediato à DGEG e adotará as medidas que, em face das circunstâncias do
caso, melhor se ajustem às finalidades do CONTRATO, ------=--=........ses.soeeoeeorooeoesoneoeaoseossonoenoeos ..
3. A DGEG fará publicar em Diário da República a caducidade do CONTRATO, indicando o facto que a
determinou. -=-=.<.-—.esacesscecacoeoesasaosanoeonoaoscosoenonseaenenaronoraaamonoacroeaoeoromeasommenaonaecosenonenoraranronannas asa
4. A caducidade do CONTRATO não exonera a CONCESSIONÁRIA do cumprimento das obrigações
legais e contratuais vencidas até aquela data, respondendo a(s) caução(ões) prevista(s) na Cláusula

3. pelos valores devidos e não pagos voluntariamente, ------

— CLÁUSULA DÉCIMA PRIMEIRA — — meme
temem memesvenner (EXTINÇÃO POR ACORDO ENTRE AS PARTES) -— eomeessammemcnetsamenemo
1. Sempre que o CONCEDENTE ou a CONCESSIONÁRIA pretendam extinguir o CONTRATO nos termos

da alínea b) do artigo 22.º da Lei n.º 54/2015, deverão, após consulta à outra parte, propor-lhe o projeto
de acordo revogatório, onde se preveja, nomeadamente, o destino a dar aos bens afetos à exploração.
2, Acordados os termos do projeto, será celebrado o acordo revogatório, procedendo-se à publicação do
TES Povo Oral a aeee cada Gaa Asia seres copos
em CLÁUSULA DÉCIMA SEGUNDA —.-..muom me mrememoememeommeer
eme (RESCISÃO DO CONTRATO POR INICIATIVA DO CONCEDENTE) --—......... e...
1. Para além dos factos referidos no n.º 2 do artigo 34.º do Decreto-Lei n.º 88/90, o CONCEDENTE poderá

ainda rescindir o CONTRATO quando a CONCESSIONÁRIA:

a) Não cumpra as obrigações constantes nas Cláusulas 3.º, 6.º, 7.º, 8.º e 9.º, e no disposto no artigo
10.º do Decreto-Lei n.º 88/90; ----".-..+........ncerooseonatenoasanosconoenoonooencenoroenorasconesaenorenemssanvem meme
b) Conduza os trabalhos de exploração sem programa anual aprovado ou em moldes
substancialmente diversos dos previstos no referido programa ou no Plano de Lavra.
e) Proceda à interrupção não autorizada da atividade de exploração por período superior a 120
(cento e vinte) dias consecutivos, ou 180 (cento e oitenta) dias interpolados, no decurso de 365
(trezentos e sessenta e cinco) dias, sem prévia autorização.

10

d) Coloque a concessão em situação de abandono, sem garantir a execução dos trabalhos

necessários à segurança e proteção ambiental do local, nos termos do artigo 55.º do Decreto-Lei

2. A rescisão prevista na presente cláusula não será declarada sem que a CONCESSIONÁRIA seja
notificada dos fundamentos invocados e fixado um prazo não inferior a 30 (trinta) dias para a
apresentação de defesa escrita, conforme estabelecido no n.º 3 do artigo 34.º do Decreto-Lei n.º 88/90.

meramemmeomemeeemeeememe CLÁUSULA DÉCIMA TERCEIRA —- mn
—— (RESOLUÇÃO DO CONTRATO POR INICIATIVA DA CONCESSIONÁRIA) — —

1. A CONCESSIONÁRIA, mediante declaração entregue na DGEG, poderá resolver o CONTRATO
quando, por facto independente da sua vontade e imprevisto, a exploração só possa continuar em
circunstâncias excessivamente onerosas, que não caibam nos riscos normais da atividade mineira,
designadamente, quando ocorra alteração anormal das condições técnicas de exploração ou quebra

acentuada e previsivelmente duradoura das condições de mercado e cotações. ee.

2. À declaração deverá indicar um prazo, nunca inferior a 3 (três) meses contados da sua apresentação,
em que a CONCESSIONÁRIA pretende a cessação de efeitos do CONTRATO e virá acompanhada de
todos os elementos que, em seu entender, bastem para a prova da existência do fundamento da
EEE serenata

3, A DGEG apreciará os elementos oferecidos e outros que entenda de considerar, submetendo-os a
decisão ministerial. -==--.=......csaooosoososenno nono erncoconcnconcenoaconcenoncenonsoncace sor concammacencanansasanancansamennas

4, A DGEG dará conhecimento, por escrito, à CONCESSIONÁRIA da decisão ministerial recaída sobre a
declaração de resolução e, se aceite, promoverá a sua publicação nos termos legais. ---=----+=...............

5. A extinção do CONTRATO, nos termos da presente cláusula, não exonera a CONCESSIONÁRIA do
cumprimento das obrigações legais e contratuais a que se encontre vinculada até àquela data e bem
assim, das respeitantes à proteção dos trabalhos mineiros e recuperação de terrenos ainda que a
concessão seja extinta, salvo se a realização destes Últimos for dispensada. -------=--=.-...................

6. Os anexos, obras e bens imóveis afetos à exploração ficarão sujeitos ao regime estabelecido nos n.ºs 4

a 7 do artigo 34.º do Decreto-Lei n.º 88/90, -----..........camssesesoossosssossasaessosseeoemeoseceeoesoemmemoenaaceneanaomama
1
mmecomermoonasnmaarommssmsssesemmemermmmm CLÁUSULA DÉCIMA QUARTA
escanmeee= (PENALIDADES CONTRATUAIS)

. Sem prejuízo da possibilidade de sequestro, de resolução e de aplicação dos regimes de
contraordenações aplicáveis à exploração de depósitos minerais, a DGEG pode aplicar penalidades
pecuniárias em caso de incumprimento pela CONCESSIONÁRIA das suas obrigações, incluindo as
resultantes de determinações do CONCEDENTE emitidas nos termos da lei ou do CONTRATO. ---------

2. O montante das penalidades é estabelecido em montantes fixos, ou varia em função da gravidade da
falta e do grau de culpa, entre os limites mínimo de € 250,00 (duzentos e cinquenta euros) e máximo de
€ 10.000,00 (dez mil euros).

3. A aplicação das penalidades contratuais é precedida de audiência escrita à CONCESSIONÁRIA, para
se pronunciar no prazo de 10 (dez) dias a contar da notificação. ---.-=-===-=.-..........sensesecnoronooecesessenono

4. São estabelecidos para as seguintes situações de incumprimento: reco
a) Com penalidades pecuniárias de montante fix: ---=--=-............amecsnesasssesanessesonsenecacorsenoenoneno =.

i) A não apresentação da(s) caução(ões) prevista(s) na Cláusula 3.º, assim como a
apresentação da(s) mesma(s) caução(ões) em incumprimento dos prazos previstos na
referida cláusula para o efeito, determina a aplicação de uma penalidade pecuniária de €
1.000,00 (mil euros), que será agravada de € 250,00 (duzentos e cinquenta euros) por cada
mês completo de atraso suplementar,
O não pagamento dos encargos de exploração previstos na Cláusula 8.º, nos prazos
estabelecidos pela DGEG para o efeito, determina a aplicação de uma penalidade
pecuniária de € 250,00 (duzentos e cinquenta euros), que será agravada de 2% do valor do
encargo de exploração total a pagar por cada mês completo de atraso suplementar, ----------
A não apresentação dos Programas de Trabalho previstos na Cláusula 7.º, nos prazos

estabelecidos no artigo 28.º do Decreto-Lei n.º 88/90, determina a aplicação de uma

penalidade pecuniária de € 500,00 (quinhentos euros), que será agravada de € 100,00 (cem
euros) por cada mês completo de atraso suplementar.

12

b) Com penalidades pecuniárias de montante variável, a fixar entre € 250,00 (duzentos e cinquen!

euros) e € 10.000,00 (dez mil guros): --.--=-+=+="=+...raesczssoraeoasooscacesenecesencecesomnarasosaoneononsenonanono

i) A exploração fora da área do Plano de Lavra; ----.......se.esceceoecaceonanceceeaconeesanenacnanornanaom

ii) A lavra em incumprimento do aprovado nos programas de trabalhos; ---=-=-=-=.=.=........e..em.am

li) O incumprimento das determinações emitidas pelo CONCEDENTE nos termos da lei ou do
CONTRATO, -----="..0..... nocao ontoncno coco contecontooracesoatecocenaecenenomaenenemmaneenano

5. O montante máximo estabelecido no n.º 2 da presente cláusula pode duplicar em situações de

reincidência de exploração fora das áreas aprovadas, ou de lavra ambiciosa. ----====-=........esesmsasoeceneom

6. O valor das penalidades é automaticamente atualizado, a 1 de março de cada ano, com base na

variação do índice médio de preços no consumidor no continente relativo ao ano anterior, excluindo a

habitação, e publicado pelo Instituto Nacional de Estatística, ---=--.-............esacsoosanosossonoacanoncasasosmoneno

nn eerememseeememmoee CLÁUSULA DÉCIMA QUINTA — =

cce eememenememaceerereseeessemreeemeansanamese (NOTIFICAÇÕES) —eceneemeeomemersreemameemereenmememsrsrennsss

1. Todas as comunicações, notificações » demais correspondência relacionada com a execução do

CONTRATO serão enviadas para a sede da CONCESSIONÁRIA, ou para o endereço de correio
eletrónico geral O quarpor,pt +--...........aeeecnsaanacscaaacacacasoconanacatasanataasnoacacacnnncacnanascamanecacanacecacennam

2. Qualquer mudança do domicílio e/ou do endereço de correio eletrónico mencionados no número

anterior será prontamente comunicada à DGEG. ----..-........... cn nnnnonnno nosso necacnoececasancecnaoecaaseename

3, A CONCESSIONÁRIA será notificada, preferencialmente, por correio eletrónico, ou por carta registada,

em conformidade com o disposto nos números anteriores. ----=-=.=.......... as-cesecacacsonoscacsananoasassancenana

4, As notificações por correio eletrónico, efetuadas de acordo com o disposto na presente cláusula,

presumem-se feitas na data assinalada no respetivo recibo de entrega, de obrigatória emissão por

parte da CONCESSIONÁRIA no prazo de 3 (três) dias após o seu envio, sob pena do recurso ao
disposto nos números seguintes. --+==.="........c.ccsnsecscesacasscosenocesosecanasancasacacaasonanesnnenenesasanenesmanneno

5. As notificações por carta registada efetuadas nos termos dos n.ºs 1 a 3 da presente cláusula

presumem-se feitas no 5.º (quinto) dia posterior ao do registo ou no t.º (primeiro) dia útil seguinte a

esse, quando o não seja, não produzindo efeitos anteriores. ----"...-.......ucm.sseesaomsorerncarcanoesessoenanames
13
6. As presunções previstas nos nºs 4 e 5 da presente cláusula só podem ser ilididas pela

CONCESSIONÁRIA quando o facto da receção da notificação ocorra em data posterior à presumida,

por razões que não lhe sejam imputáveis. --.--=-............oceacenoeocecoecorecosecenconorencensocecessoaaaeancanceanoo

O CONTRATO, feito em original e cópia, é constituído por 8 (oito) folhas numeradas, todas rubricadas
pelos intervenientes (outorgantes, oficial público e testemunhas), à exceção da décima quarta página por
conter as assinaturas, ficando o original em arquivo da DGEG.

Foram de tudo testemunhas presentes os Senhores Doutores José Carlos Silva Pereira e António José
Correia Gomes, respetivamente, Diretor dos Serviços de Minas e Pedreiras e Chefe da Divisão de Minas e
Contratação da DGEG, que com os outorgantes vão assinar, depois de lido em voz alta por mim, Jorge
Reis Paredes, que o mandei dactilografar e também assino, ----+..=.-..=0-....eco.oensecrconsossenoosconosesoncennseom em

e
(Maria Cristina Vieira Lourenço)

Zê raio
(Maria da Conceição Martins Dias)

e qa qo

(José Carlos Silva Pereira)

7 Da
(António José Correia Gomes)

— > ——-—

(Jorge Reis Paredes)
14

